Citation Nr: 1102676	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-12 243	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  He received the Combat Infantry Badge.  The appellant is 
the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  

In September 2009 and May 2010, the Board remanded this matter 
for further development.

In August 2009, the Board granted the appellant's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2005; the immediate cause of 
death was cardiopulmonary collapse, due to or as a consequence of 
congestive heart failure, due to or as a consequence of lung 
cancer, and chronic obstructive pulmonary disease (COPD) was 
another significant condition which contributed to death but did 
not relate to the immediate cause of death. 

2.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: generalized anxiety 
disorder, rated 70 percent disabling, effective May 3, 1998; 
diplopia, rated 30 percent disabling, effective June 3, 1998; and 
bilateral conjunctivitis, rated 10 percent disabling, effective 
June 3, 1998.

3.  The Veteran's fatal cardiac and lung disabilities were not 
the result of an in-service disease or injury, and were not 
etiologically related to a service-connected disability.

4.  The service-connected generalized anxiety disorder, diplopia, 
and bilateral conjunctivitis were not principal or contributory 
causes of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2006, the RO notified 
the appellant of the evidence needed to substantiate her claim 
for service connection for the cause of the Veteran's death.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the March 2006 letter 
complied with this requirement.  

The Veteran's status as a Veteran has been substantiated.  The 
appellant was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of her claim, in a November 2006 letter.  

In the context of a claim for service connection for the cause of 
a veteran's death, section 5103(a) notice must be tailored to the 
claim.  The notice should include (1) a statement of the 
disabilities, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of a veteran's death based on a 
previously service-connected disability; and (3) an explanation 
of the evidence and information required to substantiate a claim 
for service connection for the cause of a veteran's death based 
on a disability not yet service-connected.  Unlike a claim to 
reopen, an original claim for service connection for the cause of 
a veteran's death imposes upon VA no obligation to inform a 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In an October 2009 letter, the appellant was notified of the 
disabilities for which the Veteran was service-connected at the 
time of his death and was provided an explanation of the evidence 
and information required to substantiate her claim based on a 
disability not yet service-connected.  

There was a timing deficiency in that the November 2006 and 
October 2009 letters were sent after the initial adjudication of 
the appellant's claim.  This timing deficiency was cured by 
readjudication of the claim in a March 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service VA treatment records.  In addition, 
VA medical opinions as to the etiology of the Veteran's cause of 
death were obtained. 

In April 2006, the appellant submitted a signed and completed 
"Authorization and Consent to Release Information" form (VA 
Form 21-4142) for treatment provided to the Veteran at Nassau 
University Medical Center (Nassau), Syosset Hospital (Syosset), 
and the Health Plan of New York (HIP).  VA has adopted a 
regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the appellant of 
the records and provide a release to obtain the records.  If the 
appellant does not provide the release, VA has undertaken to 
request that the appellant obtain the records.  38 C.F.R. 
§ 3.159(e)(2).

In its May 2010 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to take all necessary steps to obtain 
all records of the Veteran's treatment for cardiac and lung 
disabilities from the facilities identified in the April 2006 VA 
Form 21-4142.  In a letter dated in May 2010, the Appeals 
Management Center (AMC) provided the appellant with release forms 
(VA Form 21-4142) and requested that she complete and return the 
forms in order to obtain treatment records from Nassau, Syosset, 
and HIP.  She was also advised that she could obtain and submit 
such records to VA herself.  The appellant did not respond to the 
May 2010 letter.

Although the appellant submitted a signed and completed VA Form 
21-4142 in April 2006, this form stated, among other things, that 
its authorization would automatically end 180 days from the date 
of signing.  The appellant was properly provided new release 
forms with the May 2010 letter, but she failed to complete and 
return them.

VA is only required to seek pertinent records that are adequately 
identified and for which necessary releases are furnished.  
38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a 
claimant to cooperate fully with VA's efforts to obtain federal 
and non-federal records).

The Board finds that additional treatment records are not 
available and that any further efforts to retrieve such records 
would be futile.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ 
substantially complied with the Board's May 2010 remand 
instructions and VA has fulfilled its duty to assist the 
appellant in obtaining all pertinent treatment records.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required where there was substantial compliance with Board's 
remand instructions).   

Analysis

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a qualifying 
Veteran who died from a service-connected disability.  See Darby 
v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of the Veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In a DIC claim based on cause of death, the first requirement for 
service connection, evidence of a current disability, will always 
have been met (the current disability being the condition that 
caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran died in December 2005.  His death certificate listed 
the immediate cause of his death as cardiopulmonary collapse, due 
to or as a consequence of congestive heart failure, due to or as 
a consequence of lung cancer.  Another significant condition 
which contributed to death but did not relate to the immediate 
cause of death was COPD.  There were no other conditions listed 
as contributing to the Veteran's death.  

At the time of his death, the Veteran was service-connected for, 
among other things, generalized anxiety disorder with depression.  
The appellant contends that the Veteran's service-connected 
psychiatric disability caused or contributed to his fatal cardiac 
and lung disabilities.  

As for whether a relationship existed between the Veteran's 
service-connected generalized anxiety disorder with depression 
and his cause of death, the medical evidence reveals that the 
psychiatric disability did not cause or contribute to his fatal 
cardiac and lung disabilities.  

In August 2007, a VA certified physician's assistant reviewed the 
Veteran's claims file and provided an opinion as to whether a 
relationship existed between the Veteran's cause of death and his 
service-connected disabilities.  The physician's assistant opined 
that based upon a review of the Veteran's claims file, including 
his medical records, it was not likely that his service-connected 
psychiatric or eye disabilities played a role in his death.  This 
opinion was based upon the fact that there was no evidence in the 
Veteran's service treatment records that he was ever treated for 
or diagnosed as having a pulmonary or cardiac ailment while in 
service.

The Physician's Assistant further observed that at the time of 
his death, the Veteran had an extensive and complex medical 
history, including his long history of lung cancer and the 
recurrence of the cancer, his history of congestive heart failure 
which required a pacemaker placement, his history of COPD, 
diabetes, and prostate cancer, and he was on an extensive regimen 
of medications.  His death was a result of these diagnoses and 
was not related to his service-connected psychiatric disability, 
diplopia, or conjunctivitis.

In December 2009, a VA physician reviewed the Veteran's claims 
file and provided an opinion as to whether a relationship existed 
between the Veteran's fatal cardiac and lung disabilities and his 
service-connected psychiatric disability.  The physician opined 
that there was no medical evidence to support a nexus between the 
Veteran's fatal lung cancer and his anxiety disorder.  There was 
also no medical evidence to support the contention that his 
anxiety disorder or his treatments for anxiety contributed to his 
congestive heart problems.  

The apparent rationale in support of the opinion that a 
relationship did not exist between the Veteran's fatal lung 
cancer and COPD and his anxiety disorder was that he had a long 
history of smoking, which contributed to his lung disabilities; 
as the physician referred to a June 2001 pulmonary note which 
indicated that the Veteran had a 40 to 50 pack a year history of 
smoking which contributed to his lung cancer and COPD.  No 
further explanation or reasoning was provided as for the opinion 
concerning the relationship between the Veteran's fatal cardiac 
disability and his anxiety disorder.

In August 2010, the VA physician who provided the December 2009 
opinion again reviewed the Veteran's claims file and opined that 
is was not likely ("less likely as not") that the Veteran's 
generalized anxiety disorder with depression or any medications 
taken for that disability contributed significantly or materially 
to his fatal cardiac and lung disabilities.  The physician 
reasoned that the Veteran had a 40-50 pack a year smoking history 
as recently as June 2001, as well as a history of hypertension.  
Smoking and hypertension were both risk factors for coronary 
artery disease and congestive heart failure, and smoking was a 
risk factor for lung cancer.  Therefore, he concluded that the 
Veteran's fatal cardiac and lung disabilities were not 
etiologically related to his service-connected generalized 
anxiety disorder with depression or medications taken for that 
disability.

The August 2007 opinion is entitled to minimal probative weight 
because it is essentially based solely upon a lack of evidence of 
treatment for cardiac or lung disabilities in the Veteran's 
service treatment records.  A medical opinion based solely on the 
absence of documentation in the record is inadequate.  Dalton v. 
Peake, 21 Vet. App. 23 (2007).  

The December 2009 opinion is also entitled to minimal probative 
weight as it pertains to whether a relationship existed between 
the Veteran's service-connected psychiatric disability or 
medications taken for the disability and his fatal cardiac 
disabilities because it is unaccompanied by any explanation or 
reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).  

However, the December 2009 opinion as it pertains to the 
relationship between the Veteran's service-connected psychiatric 
disability and his fatal lung disabilities as well as the August 
2010 opinion are accompanied by rationales which are based upon a 
review of the Veteran's medical records and are consistent with 
the evidence of record.  Therefore, these opinions are entitled 
to substantial probative weight.  See Id.

The appellant has expressed her belief that the Veteran's fatal 
cardiac and lung disabilities were related to his service-
connected psychiatric disability.  However, as a lay person, the 
appellant lacks the expertise to say that the Veteran's fatal 
cardiac and lung disabilities were caused by the service-
connected disability, as opposed to some other cause.  It would 
require medical expertise to evaluate the cardiac and lung 
disabilities, consider all the potential causes, and determine 
that one was a more likely cause than another.  Hence, the 
appellant's opinion on this question is not competent evidence.  
38 C.F.R. § 3.159(a)(1), (2) (2010).

Although the Veteran received treatment by medical professionals 
for cardiac and lung disabilities, none have attributed these 
disabilities to the service-connected psychiatric disability.

The weight of the evidence reflects that none of the disabilities 
for which the Veteran was service-connected, including 
generalized anxiety disorder with depression, caused or 
contributed to his death.  Therefore, the remaining question is 
whether benefits are payable on the basis of the fatal 
cardiopulmonary collapse, congestive heart failure, lung cancer, 
or COPD.

There is no evidence of any complaints of or treatment for 
cardiac or lung problems in the Veteran's service treatment 
records.  There is no separation examination of record.  In 
addition, there have been no reports of and the evidence does not 
reflect a continuity of cardiac or lung symptomatology and the 
evidence indicates that the Veteran's cardiac and lung 
disabilities did not manifest until many years after service.  

The first clinical evidence of a cardiac related disability is a 
May 1998 VA treatment record which reveals that the Veteran had a 
history of mitral valve prolapsed and a 10 to 15 year history of 
hypertension (i.e. as early as 1983).  Also, the Veteran's 
medical records reflect that the first clinical evidence of a 
lung disability was in 1990 when he was diagnosed as having lung 
cancer. 

There is no lay evidence of earlier symptoms of lung or heart 
disease.

The absence of any evidence for decades after service weighs the 
evidence against a finding that the Veteran's fatal 
cardiopulmonary collapse, congestive heart failure, lung cancer, 
or COPD were present in service or in the year or years 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

There is no other medical evidence of a relationship between the 
Veteran's fatal cardiac and lung disabilities and service and 
neither the appellant nor her representative have alluded to the 
existence of any such evidence.  

In a March 2006 statement (VA Form 21-4138), the appellant 
contended that the Veteran's fatal lung cancer was due to in-
service tobacco use and his lung problems ultimately led to his 
fatal cardiac disability.  There is evidence that the Veteran's 
lung cancer was related to smoking.  Compensation, however, is 
not payable for disability resulting from the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002).

The Veteran clearly had heroic service and made extreme 
sacrifices for his country.  There is, however, no competent 
evidence linking the cause of his death to that service.  Absent 
such evidence, VA cannot grant the benefit sought. 

For the foregoing reasons, the preponderance of the evidence is 
against the appellant's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for service connection 
for the cause of the Veteran's death must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


